DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 31 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first storage device configured to measure a power consumption of the first storage device” and “second storage device configured to measure a power consumption of the second storage device” in Claim 10; “first storage device” in Claim 11; “first storage device” in Claim 13; “first storage device” in Claim 14; “first storage device” in Claim 15; “first storage device” in Claim 16; “second storage device” in Claim 17; “second storage device” in Claim 18; “storage device” in Claim 19; “first storage device” and “second storage device” in Claim 22; “first storage device” in Claim 23; “first storage device” in Claim 24; “second storage device” in Claim 25; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 10-17, 19-25, and 27-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

Claim 10 recites the limitation “the storage device” in Line 14.  It is unclear as to whether this refers to the previously claimed “first storage device” or “second storage device”.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as referring to the second storage device.


Claim 22 recites the limitation “the storage device” in Line 7.  It is unclear as to whether this refers to the previously claimed “first storage device” or “second storage device”.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as referring to the second storage device.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-12, 14-16, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2014/0003180 to Matsuda et al. (“Matsuda”) and US Patent Application Publication Number 2011/0144818 to Li et al. (“Li”).

In reference to Claim 10, Matsuda discloses a storage system comprising: a first storage device (See Figure 5 Numbers 31 and 103e) configured to measure a power consumption of the first storage device (See Paragraphs 78, 180, and 218-219) and a second storage device (See Figure 5 Numbers 32 and 103e) configured to measure a power consumption of the second storage device (See Paragraphs 78, 180, and 218-219); a processor in communication with the first and second storage devices (See Figure 5 Number 103a); and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform (See Figure 5 Number 103b and Paragraphs 74-75): determining that the first storage device is in a first state (See Paragraph 218); based at least in part on determining that the first storage device is in the first state, instructing the first storage device to operate at a lower power cap (See Paragraphs 219-222 [changing power states is dependent on both there being no increase in power consumption and the current state]).  Matsuda does not explicitly disclose determining that the second storage device is in a second state wherein the storage device operates at a percentage of an allocated power budget that is greater than a threshold percentage of the allocated power budget; and based at least in part on determining that the second storage device is in the second state, throttling a performance of the second storage device, such that the second storage device 1 and Figure 5 Number 501) configured to measure a power consumption of the first storage device (See Paragraphs 15 and 38); a second storage device (See Figure 4 Number 4052 and Figure 5 Number 501) configured to measure a power consumption of the second storage device (See Paragraphs 15 and 38); determining that the second storage device is in a second state wherein the second storage device operates at a percentage of an allocated power budget that is greater than a threshold percentage of the allocated power budget; and based at least in part on determining that the second storage device is in the second state, throttling a performance of the second storage device, such that the second storage device operates at a percentage of the allocated power budget that is less than or equal to the threshold percentage of the allocated power budget (See Paragraphs 19 and 28).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda using the power throttling based on the power consumption exceeding a threshold of Li for the second storage device, resulting in the invention of Claim 10, in order to yield the predictable result of further lowering power consumption of the second storage device and preventing overheating when too much power is being consumed (See Paragraph 3 of Li).

In reference to Claim 11, Matsuda and Li disclose the limitations as applied to Claim 10 above.  Matsuda further discloses that the first state is an idle state (See 

In reference to Claim 12, Matsuda and Li disclose the limitations as applied to Claim 11 above.  Matsuda further discloses that the power log is configured to store an actual power consumption of a corresponding storage device (See Figure 8 and Paragraphs 73, and 116-119) as measured by a corresponding power meter (See Figure 5 Number 103e and Paragraph 78).

In reference to Claim 14, Matsuda and Li disclose the limitations as applied to Claim 12 above.  Matsuda further discloses that the corresponding power meter is external to and coupled to the first storage device (See Figure 5).

In reference to Claim 15, Matsuda and Li disclose the limitations as applied to Claim 11 above.  Matsuda further discloses that the power log is configured to record power measurement information (See Figure 8 and Paragraphs 73, and 116-119) 

In reference to Claim 16, Matsuda and Li disclose the limitations as applied to Claim 10 above.  Matsuda further discloses that the instructing the first storage device to operate at the lower power cap comprises: instructing the first storage device to change to a power state having a lower maximum power rating (See Paragraphs 219-222).


Claim 22 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

Claim 23 recites limitations which are substantially equivalent to those of Claim 11 and is rejected under similar reasoning.

Claim 24 recites limitations which are substantially equivalent to those of Claim 16 and is rejected under similar reasoning.


In reference to Claim 30, Matsuda discloses a storage system comprising: a storage device (See Figure 5 Numbers 31 and 103e) configured to measure a power consumption of the storage device (See Paragraphs 78, 180, and 218-219); a processor in communication with the storage device (See Figure 5 Number 103a); and a memory having stored thereon instructions that, when executed by the processor, cause the 1 and Figure 5 Number 501) configured to measure a power consumption of the storage device (See Paragraphs 15 and 38); wherein in the second state the second storage device operates at a percentage of an allocated power budget that is greater than a threshold percentage of the allocated power budget; and based at least in part on determining that the storage device is in the second state, throttling a performance of the storage device, such that the storage device operates at a percentage of the allocated power budget that is less than or equal to the threshold percentage of the allocated power budget (See Paragraphs 19 and 28). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda using the power throttling based on the power consumption exceeding a threshold of Li for the second storage device, .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Li as applied to Claim 12 above.

In reference to Claim 13, Matsuda and Li disclose the limitations as applied to Claim 12 above.  Matsuda further discloses that the corresponding power meter is external to and coupled to the first storage device (See Figure 5).  Matsuda further discloses that the corresponding power meter need not be located on the midplane MP, and can be located in the device it is monitoring (See Figure 15).  Matsuda is not limited as to the location of the power meters (See Paragraph 239), but does not explicitly disclose that the corresponding power meter is internal to the first storage device.  One of ordinary skill in the art would recognize that there are a finite number of locations where the power meter can be located relative to the first storage device: it can be external to the first storage device, or internal to the first storage device.  Furthermore, one of ordinary skill in the art would recognize that the location of the power meter relative to the first storage device does not affect the operation of the device of Matsuda.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda and Li with the power meter located internal to the first storage device, because Matsuda is not limited as to the .

Claim(s) 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Li as applied to Claims 10 and 22 above, and further in view of US Patent Application Publication Number 2009/0287947 to DuBose (“DuBose”).

In reference to Claim 17, Matsuda and Li disclose the limitations as applied to Claim 10 above.  Matsuda further discloses a third storage device (See Figure 5 and Paragraph 68 [additional storage devices beyond Numbers 31 and 32 may be included]), wherein the instructions further cause the processor to perform: determining that the third storage device is consuming power under the threshold power level, wherein the determining that the third storage device is consuming power under the threshold power level comprises: obtaining the power consumption of the third storage device by retrieving a corresponding power log from the third storage device (See Figure 8 and Paragraphs 73, 116-119, and 218); comparing the power consumption of the third storage device with the threshold power level (See Paragraph 218); and determining that the third storage device has a power consumption that is below the threshold power level (See Paragraph 218).  Matsuda and Li do not explicitly disclose 


Claim 25 recites limitations which are substantially equivalent to those of Claim 17 and is rejected under similar reasoning.

Claim(s) 19-21 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Li as applied to Claims 10 and 22 above, and further in view of knowledge commonly known in the art, as evidenced by Remis and admitted by Applicant to be prior art.

In reference to Claim 19, Matsuda and Li disclose the limitations as applied to Claim 10 above.  Matsuda further discloses power meters associated with the storage devices (See Figure 5 Number 103e and Paragraph 78).  However, Matsuda and Li do not explicitly disclose determining that one or more storage slots are not occupied by any storage device; and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more power meters associated with the one or more storage slots; and instructing the one or more power meters to operate at a lower power capacity, as recited in Claim 19; that the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda and Li with the well-known storage slots for attaching the storage devices, and with the well-known determining of deactivation of components associated with a storage slot when the storage slot is empty, resulting in the invention of Claims 19-21, in order to yield the predictable result of allowing for easy removal and replacement of the storage devices; and to yield the predictable result of optimizing power delivery by deactivating components that are not necessary due to having no devices in an associated storage slot (See Paragraphs 1 and 64-65 of Remis).

Claim 27 recites limitations which are substantially equivalent to those of Claim 19 and is rejected under similar reasoning.

Claim 28 recites limitations which are substantially equivalent to those of Claim 20 and is rejected under similar reasoning.

Claim 29 recites limitations which are substantially equivalent to those of Claim 21 and is rejected under similar reasoning.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 10-16, 19-24, and 27-30 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14-20 of copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Kachare disclose all of the limitations of the aforementioned claims of the instant application as follows:

Claim 10 (Instant Application)
Claims 14, 17, and 19 (Kachare)
A storage system comprising: a first storage device configured to measure a power consumption of the first storage device and a second storage device configured to measure a power consumption of the second storage device; 
(Claim 14) A storage system comprising: at least one storage device, a storage device of at least one storage device being configured to measure a power consumption of the storage

(Claim 17) determining whether one or more second storage devices of the at least one storage device is consuming power under a threshold power level
a processor in communication with the plurality of storage devices; 
(Claim 14) a processor in communication with the at least one storage device;
and a memory having stored thereon instructions that, when executed by the 


(Claim 14) determining whether one or more first storage devices of the at least one storage device are idle or are in an idle state
based at least in part on determining that the first storage device is in the first state, instructing the first storage device to operate at a lower power cap; 
(Claim 14) based at least in part on determining that the one or more first storage devices are in an idle state, instructing the one or more first storage devices to operate at lower power caps


Claim 11 (Instant Application)
Claims 14 and 15 (Kachare)
the first state is an idle state, 
(Claim 14) determining whether one or more first storage devices of the at least one storage device are idle or are in an idle state
and wherein the determining that the first storage device is in the first state comprises: obtaining the power 


(Claim 15) comparing the power consumption of the storage device with an idle power level
and determining that the first storage device has a power consumption that is at or below the idle power level.
(Claim 15) determining whether the storage device has a power consumption that is at or below the idle power level, wherein the power log stores actual power consumption of the storage device as measured by a corresponding power meter


Claim 12 (Instant Application)
Claim 15 (Kachare)
the power log is configured to store an actual power consumption of a corresponding storage device as measured by a corresponding power meter.
the power log stores actual power consumption of the storage device as measured by a corresponding power meter




Claim 15 (Instant Application)
Claim 15 (Kachare)
the power log is configured to record power measurement information measured by a power meter corresponding to the first storage device.
the power log stores actual power consumption of the storage device as measured by a corresponding power meter


Claim 16 (Instant Application)
Claim 16 (Kachare)
the instructing the first storage device to operate at the lower power cap comprises: instructing the first storage device to change to a power state having a lower maximum power rating.
instructing the one or more first storage devices to operate at the lower power caps comprises: instructing the one or more first storage devices to change power states to a power state having a lower maximum power rating.


Claim 19 (Instant Application)
Claim 20 (Kachare)
the instructions further cause the processor to perform: determining that one or more storage slots are not occupied by any storage device; 
the instructions further cause the processor to perform: determining whether one or more storage slots are not occupied by any storage device
and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more power meters 


and instructing the one or more power meters to operate at lower power cap


However, the aforementioned claims of Kachere do not explicitly disclose determining that the second storage device is in a second state wherein the storage device operates at a percentage of an allocated power budget that is greater than a threshold percentage of the allocated power budget; and based at least in part on determining that the second storage device is in the second state, throttling a performance of the second storage device, such that the second storage device operates at a percentage of the allocated power budget that is less than or equal to the threshold percentage of the allocated power budget.  Li discloses a storage system comprising: a first storage device (See Figure 4 Number 4051 and Figure 5 Number 501) configured to measure a power consumption of the first storage device (See Paragraphs 15 and 38); a second storage device (See Figure 4 Number 4052 and Figure 5 Number 501) configured to measure a power consumption of the second storage device (See Paragraphs 15 and 38); determining that the second storage device is in a second state wherein the second storage device operates at a percentage of an allocated power budget that is greater than a threshold percentage of the allocated power budget; and based at least in part on determining that the second storage device is in the second state, throttling a performance of the second storage 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachere using the power throttling based on the power consumption exceeding a threshold of Li for the second storage device, resulting in the claimed invention, in order to yield the predictable result of further lowering power consumption of the second storage device and preventing overheating when too much power is being consumed (See Paragraph 3 of Li).

In reference to Claim 13, the aforementioned claims of Kachare and Li disclose all of the limitations as applied to Claim 12 of the instant application above, except that the aforementioned claims of Kachare and Li are silent as to the particular location of the power meters and do not explicitly disclose that the corresponding power meter is internal to the first storage device.  One of ordinary skill in the art would recognize that there are a finite number of locations where the power meter can be located relative to the first storage device: it can be external to the first storage device, or internal to the first storage device.  Furthermore, one of ordinary skill in the art would recognize that the location of the power meter relative to the first storage device does not affect the operation of the device of the aforementioned claims of Kachare and Li.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and 

In reference to Claim 14, the aforementioned claims of Kachare and Li disclose all of the limitations as applied to Claim 12 of the instant application above, except that the aforementioned claims of Kachare and Li are silent as to the particular location of the power meters and do not explicitly disclose that the corresponding power meter is external to and coupled to the first storage device.  One of ordinary skill in the art would recognize that there are a finite number of locations where the power meter can be located relative to the first storage device: it can be external to the first storage device, or internal to the first storage device.  Furthermore, one of ordinary skill in the art would recognize that the location of the power meter relative to the first storage device does not affect the operation of the device of the aforementioned claims of Kachare and Li.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Li with the power meter located external to and coupled to the first storage device, resulting in the invention of Claim 14, because the aforementioned claims of Kachare 

In reference to Claim 20, the aforementioned claims of Kachare and Li disclose all of the limitations as applied to Claim 19 of the instant application above, except that the aforementioned claims of Kachare and Li are silent as to the particular way that the power meter is instructed to operate at the lower power capacity.  One of ordinary skill in the art would recognize that there are a finite number of lower power capacities that the power meter can be instructed to operate at: it can be deactivated, it can operate at a lowest power level, or it can operate at a lower power level that is not the lowest power level.  Furthermore, one of ordinary skill in the art would recognize that the particular lower power capacity does not affect the operation of the device of the aforementioned claims of Kachare and Li.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Li with the power meter instructed to operate at the lowest power state, resulting in the invention of Claim 20, because the aforementioned claims of Kachare and Li are not limited as to the particular way that the power meter is instructed to operate at a lower power capacity, of lower power capacities that the power meter can be instructed to 

In reference to Claim 21, the aforementioned claims of Kachare and Li disclose all of the limitations as applied to Claim 19 of the instant application above, except that the aforementioned claims of Kachare and Li are silent as to the particular way that the power meter is instructed to operate at the lower power capacity.  One of ordinary skill in the art would recognize that there are a finite number of lower power capacities that the power meter can be instructed to operate at: it can be deactivated, it can operate at a lowest power level, or it can operate at a lower power level that is not the lowest power level.  Furthermore, one of ordinary skill in the art would recognize that the particular lower power capacity does not affect the operation of the device of the aforementioned claims of Kachare and Li.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Li with the power meter instructed to deactivate, resulting in the invention of Claim 21, because the aforementioned claims of Kachare and Li are not limited as to the particular way that the power meter is instructed to operate at a lower power capacity, of lower power capacities that the power meter can be instructed to operate at, the functionality of the aforementioned claims of Kachare and Li is not affected by the particular lower 

Claim 22 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

Claim 23 recites limitations which are substantially equivalent to those of Claim 11 and is rejected under similar reasoning.

Claim 24 recites limitations which are substantially equivalent to those of Claim 16 and is rejected under similar reasoning.

Claim 27 recites limitations which are substantially equivalent to those of Claim 19 and is rejected under similar reasoning.

Claim 28 recites limitations which are substantially equivalent to those of Claim 19 and is rejected under similar reasoning.

Claim 29 recites limitations which are substantially equivalent to those of Claim 20 and is rejected under similar reasoning.

Claim 30 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

Claim(s) 17 and 25 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 and the aforementioned claims of Kachare and Li as applied to Claims 10 and 22 above, and further in view of DuBose. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In reference to Claim 17, the aforementioned claims of Kachare and Li disclose all of the limitations as applied to Claim 10 of the instant application above.  Additionally, the aforementioned claims of Kachare disclose all of the limitations of Claim 17 of the instant application as follows:

Claim 17 (Instant Application)
Claim 18 (Kachare)
the determining that the third storage device is consuming power under the threshold power level comprises: obtaining the power consumption of the third storage device by retrieving a corresponding power log from the third storage device;
determining whether the one or more second storage devices of the at least one storage device is consuming power under a threshold power level comprises: obtaining power consumption of a storage device of the one or more second storage devices by retrieving a power log from the storage device

comparing the power consumption of the storage device with the threshold power level 
and determining that the third storage device has a power consumption that is below the threshold power level.
and determining whether the storage device has a power consumption that is below the threshold power level


However, the aforementioned claims of Kachare and Li do not explicitly disclose that, based at least in part on determining that the third storage device is consuming power under the threshold power level, instructing the third storage device to change to a power state having a maximum power rating at the threshold power level, wherein the determining that the third storage device is consuming power under the threshold power level comprises: obtaining the power consumption of the third storage device by retrieving a corresponding power log from the third storage device; comparing the power consumption of the third storage device with the threshold power level; and determining that the third storage device has a power consumption that is below the threshold power level.  DuBose discloses managing power of any type of electronic device (See Paragraph 4) by determining whether the electronic device is consuming power under a threshold power level; and based at least in part on determining that the electronic device is consuming power under the threshold power level, instructing the electronic device to change to a power state having a maximum power rating at the threshold power level (See Paragraphs 29 and 34-35 [detecting a light load below a 300mW threshold during idle mode causes a shift to ultra-low power idle mode having a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Li using the ultra-low power idle mode of DuBose for the second storage device, resulting in the invention of Claim 17, in order to yield the predictable result of further lowering power consumption of the second storage device by allowing for a change to a an ultra-low power state when there is a significant decrease in power consumption (See Paragraphs 3 and 34-35).

Claim 25 recites limitations which are substantially equivalent to those of Claim 17 and is rejected under similar reasoning.

Information Disclosure Statement

The information disclosure statement (IDS) submitted 26 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.

Applicant has argued that the terms “first storage device”, “second storage device”, and “storage device” do not invoke 35 USC 112(f), as the recite structural modifies that denote types of structure devices with generally understood meanings (See Pages 9-11).  In response, the Examiner notes that the term “storage” does not provide any particular structure for the “device”.  Rather, “storage” identifies additional functionality of the device.  Furthermore, Applicant has shown no evidence that a “storage device” denotes sufficient structure so as to preclude an invocation of 35 USC 112(f).  The alleged “Techipedia” article cannot be relied upon because Applicant has not cited and made it of record in the instant application, nor has a copy thereof been submitted.  Notwithstanding the above, it is noted that the general term “hardware” does not connote a specific structure.  In fact, the quote provided by the Applicant appears to evidence the lack of structure, in that it can be “any type” of hardware.  Thus, there is no 

Applicant has argued that Matsuda does not disclose that the first/second storage device is configured to measure the power consumption of the first/second storage device (See Pages 13-14).  In response, the Examiner notes that the broadest reasonable interpretation of the claims allows for the power consumption measurement device of the storage device to be external to the storage device.  As indicated in at least Claim 14, the corresponding power meter can be external to and coupled to the storage device.  Thus, storage device 31 in combination with the power measurement unit, disclose the claimed “storage device”. 

Applicant has argued that it would not have been obvious to locate the power meter of Matsuda internal to the storage device (See Pages 14-16).  In response, the Examiner notes that the use of an "obvious to try" rationale relies upon the factors set forth in KSR v. Teleflex, which is the controlling precedential case law.  As indicated in the rejection, there are a finite number of locations relative to the storage device to locate the power meter.  Specifically, the power meter can be either internal to the storage device or external to the storage device.  By definition, anything that is not internal is external, and anything that is not external is internal.  Thus, there are only two possible locations: external or internal.  Furthermore, the trying of different locations would yield predictable results, as the location of the power meter does not affect its 

Applicant’s remaining arguments  (See Pages 17-19) are moot in view of the new ground(s) of rejection.


Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186